NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



CITY OF TAMPA,                             )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D19-4252
                                           )
KEITH SMITH,                               )
                                           )
             Appellee.                     )
                                           )

Opinion filed September 30, 2020.

Appeal from the Circuit Court for
Hillsborough County; Emily Peacock,
Judge.

Gina K. Grimes, City Attorney,
Toyin K. Aina-Hargrett, Senior Assistant
City Attorney, Tampa, for Appellant.

Alina M. Morros of Fiol Law Group,
P.A., Tampa, for Appellee.



PER CURIAM.


             Affirmed.



KHOUZAM, C.J., and MORRIS and SMITH, JJ., Concur.